
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8



PLEDGE AGREEMENT


        THIS PLEDGE AGREEMENT (this "Agreement") dated as of October 24, 2003 is
among TELETECH HOLDINGS, INC., a Delaware corporation (the "Company"), each
subsidiary of the Company listed on the signature pages hereof, such other
subsidiaries of the Company as from time to time become parties hereto
(collectively, including the Company, the "Pledgors" and each individually a
"Pledgor") and BANK OF AMERICA, N.A. ("Bank of America"), in its capacity as
collateral agent (in such capacity, the "Collateral Agent") under the
Intercreditor Agreement referred to below.


W I T N E S S E T H:


        WHEREAS, the Company, various financial institutions (the "Lenders") and
Bank of America, as administrative agent (in such capacity, the "Administrative
Agent"), have entered into a Credit Agreement dated as of October 29, 2002 (as
amended, restated or otherwise modified from time to time, the "Credit
Agreement");

        WHEREAS, the Company is a party to a Note Agreement dated as of
October 1, 2001 (as amended by the First Amendment to Note Purchase Agreement
dated as of February 1, 2003, the Waiver and Second Amendment to Note Purchase
Agreement dated as of August 1, 2003 and the Third Amendment to Note Purchase
Agreement dated as of September 30, 2003, and as further amended, restated or
otherwise modified from time to time, the "Note Agreement") with each of the
purchasers listed on Schedule A thereto (the "Purchasers"; the Purchasers
together with each other holder of a Note (as defined in the Intercreditor
Agreement referred to below), collectively, the "Noteholders" and individually
each a "Noteholder");

        WHEREAS, each of the Pledgors (other than the Company) has guaranteed
all obligations of the Company under the Credit Agreement, the Note Agreement
and certain other financing arrangements;

        WHEREAS, pursuant to an Intercreditor Agreement dated as of the date
hereof (as amended, restated or otherwise modified from time to time, the
"Intercreditor Agreement"), the Administrative Agent, on behalf of itself and
the Lenders, the Purchasers and the Collateral Agent have agreed that (i) the
Benefited Obligations (as defined in the Intercreditor Agreement) shall be
secured and guaranteed pari passu and (ii) Bank of America shall act as
collateral agent for the Benefited Parties (as defined in the Intercreditor
Agreement); and

        WHEREAS, the Benefited Obligations of each Pledgor are to be secured
pursuant to this Agreement;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        1.    Definitions.    When used herein, (a) the terms Benefited
Obligations, Benefited Parties, Event of Default, Financing Agreement, Note and
Person shall have the respective meanings assigned thereto in the Intercreditor
Agreement; (b) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Financing Agreement; and
(c) the following terms have the following meanings (such meanings to be
applicable to both the singular and plural forms of such terms):

        Administrative Agent—see the Recitals.

        Agreement—see the Preamble.

        Bank of America—see the Preamble.

        Collateral—see Section 2.

        Collateral Agent—see the Preamble.

--------------------------------------------------------------------------------




        Company—see the Preamble.

        Credit Agreement—see the Recitals.

        Default means the occurrence of any of the following events: (a) any
Unmatured Event of Default under Section 8.01(f) or (g) of the Credit Agreement
or Section 11(i) or (j) of the Note Agreement or (b) any Event of Default.

        Intercreditor Agreement—see the Recitals.

        Issuer means the issuer of any of the shares of stock or other
securities representing all or any portion of the Collateral.

        Lenders—see the Recitals.

        Liabilities means, as to each Pledgor, all Benefited Obligations of such
Pledgor.

        Note Agreement—see the Recitals.

        Noteholders—see the Recitals.

        Pledgor—see the Preamble.

        Unmatured Event of Default means any event which if it continues uncured
will, with lapse of time or notice or both, constitute an Event of Default.

        2.    Pledge.    As security for the payment of all Liabilities, each
Pledgor hereby pledges to the Collateral Agent for the benefit of the Benefited
Parties, and grants to the Collateral Agent for the benefit of the Benefited
Parties a continuing security interest in, all of the following:

        A.    All of the shares of stock or other securities set forth under
such Pledgor's name on Schedule I hereto, all of the certificates and/or
instruments representing such shares of stock and other securities, and all
cash, securities, dividends, rights and other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares or other securities;

        B.    All additional shares of stock of any of the Issuers listed in
Schedule I hereto at any time and from time to time acquired by such Pledgor in
any manner, all of the certificates representing such additional shares, and all
cash, securities, dividends, rights and other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares;

        C.    All other property hereafter delivered to the Collateral Agent in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such property, and all cash, securities,
interest, dividends, rights and other property at any time and from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all thereof; and

        D.    All products and proceeds of all of the foregoing.

All of the foregoing are herein collectively called the "Collateral".

        Each Pledgor agrees to deliver to the Collateral Agent, promptly upon
receipt and in due form for transfer (i.e., endorsed in blank or accompanied by
stock or bond powers executed in blank), any Collateral (other than dividends
which such Pledgor is entitled to receive and retain pursuant to Section 5
hereof) which may at any time or from time to time be in or come into the
possession or control of such Pledgor; and prior to the delivery thereof to the
Collateral Agent, such Collateral shall be held by such Pledgor separate and
apart from its other property and in express trust for the Collateral Agent and
for the benefit of the Benefited Parties.

2

--------------------------------------------------------------------------------


        3.    Warranties; Further Assurances.    Each Pledgor warrants to the
Collateral Agent for the benefit of each Benefited Party that: (a) such Pledgor
is (or at the time of any future delivery, pledge, assignment or transfer
thereof will be) the legal and equitable owner of such Pledgor's Collateral free
and clear of all liens, security interests and encumbrances of every description
whatsoever other than the security interest hereunder; (b) the pledge and
delivery of such Pledgor's Collateral to the Collateral Agent pursuant to this
Agreement will create a valid first priority perfected security interest in such
Collateral in favor of the Collateral Agent for the benefit of the Benefited
Parties; (c) all shares of stock or other securities pledged by such Pledgor
referred to in Schedule I hereto are duly authorized, validly issued, fully paid
and non-assessable; (d) as to each Issuer whose name appears in Schedule I
hereto, such Pledgor's Collateral represents on the date hereof not less than
the applicable percentage (as shown in Schedule I hereto) of the total shares of
capital stock issued and outstanding of such Issuer; and (e) the information
contained in Schedule I hereto with respect to such Pledgor is true and accurate
in all respects.

        So long as any of the Liabilities shall be outstanding or any commitment
shall exist on the part of any Benefited Party with respect to the creation of
any Liabilities, each Pledgor (i) shall deliver such financing statements and
other documents (and pay the costs of filing and recording the same in all
public offices reasonably deemed necessary or appropriate by the Collateral
Agent) and do such other acts and things, all as the Collateral Agent may from
time to time reasonably request, to establish and maintain a valid, perfected
security interest in the Collateral (free of all other liens, claims and rights
of third parties whatsoever, other than the security interest hereunder) to
secure the performance and payment of the Liabilities; (ii) will execute and
deliver to the Collateral Agent such stock powers and similar documents relating
to such Pledgor's Collateral, satisfactory in form and substance to the
Collateral Agent, as the Collateral Agent may reasonably request; and (iii) will
furnish each Benefited Party such information concerning such Pledgor's
Collateral as such Benefited Party may from time to time reasonably request, and
will permit any Benefited Party or any designee of a Benefited Party, from time
to time at reasonable times and on reasonable notice, to inspect, audit and make
copies of and extracts from all records and other papers in the possession of
such Pledgor which pertain to the Collateral, and will, upon the reasonable
request of the Collateral Agent, deliver to the Collateral Agent all of such
records and papers.

        4.    Holding in Name of Collateral Agent, etc.    The Collateral Agent
may from time to time during the existence of a Default, without notice to any
Pledgor, take all or any of the following actions: (a) transfer all or any part
of such Pledgor's Collateral into the name of the Collateral Agent or any
nominee or sub-agent for the Collateral Agent, with or without disclosing that
such Collateral is subject to the lien and security interest hereunder;
(b) notify the parties obligated on any of the Collateral to make payment to the
Collateral Agent of any amounts due or to become due thereunder; (c) endorse any
checks, drafts or other writings in the name of the applicable Pledgor to allow
collection of the Collateral; (d) enforce collection of any of the Collateral by
suit or otherwise, and surrender, release or exchange all or any part thereof,
or compromise or renew for any period (whether or not longer than the original
period) any obligation of any nature of any party with respect thereto; and
(e) take control of any proceeds of the Collateral. The Collateral Agent may at
any time and from time to time appoint one or more sub-agents or nominees for
the purpose of retaining physical possession of the Collateral.

        5.    Voting Rights, Dividends, etc.    (a) So long as the Collateral
Agent has not given the notice referred to in paragraph (b) below:

        A.    The Pledgors shall be entitled to exercise any and all voting or
consensual rights and powers and stock purchase or subscription rights relating
or pertaining to the Collateral or any part thereof for any purpose; provided
that each Pledgor agrees that it will not exercise any such right or power in
any manner which would have a material adverse effect on the value of the
Collateral.

3

--------------------------------------------------------------------------------

        B.    The Pledgors shall be entitled to receive and retain any and all
lawful dividends payable in respect of the Collateral which are paid in cash by
any Issuer if such dividends are permitted by each of the Financing Agreements,
but all other dividends and distributions (other than from the sale of any of
the Collateral, which amounts shall be applied in accordance with the terms of
the Financing Agreements) in respect of the Collateral or any part thereof made
in shares of stock or other property or representing any return of capital,
whether resulting from a subdivision, combination or reclassification of
Collateral or any part thereof or received in exchange for Collateral or any
part thereof or as a result of any merger, consolidation, acquisition or other
exchange of assets to which any Issuer may be a party or otherwise or as a
result of any exercise of any stock purchase or subscription right, shall be and
become part of the Collateral hereunder and, if received by any Pledgor, shall
be forthwith delivered to the Collateral Agent in due form for transfer (i.e.,
endorsed in blank or accompanied by stock or bond powers executed in blank) to
be held for the purposes of this Agreement.

        C.    The Collateral Agent shall execute and deliver, or cause to be
executed and delivered, to the applicable Pledgor all such proxies, powers of
attorney, dividend orders and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the rights and
powers which it is entitled to exercise pursuant to clause (A) above and to
receive the dividends which it is authorized to retain pursuant to clause (B)
above.

(b)Upon notice from the Collateral Agent during the existence of a Default, and
so long as the same shall be continuing, all rights and powers which the
Pledgors are entitled to exercise pursuant to Section 5(a)(A) hereof, and all
rights of the Pledgors to receive and retain dividends pursuant to
Section 5(a)(B) hereof, shall forthwith cease, and all such rights and powers
shall thereupon become vested in the Collateral Agent which shall have, during
the existence of such Default, the sole and exclusive authority to exercise such
rights and powers and to receive such dividends. Any and all money and other
property paid over to or received by the Collateral Agent pursuant to this
paragraph (b) shall be retained by the Collateral Agent as additional Collateral
hereunder and applied in accordance with the provisions hereof.


        6.    Remedies.    Whenever a Default exists, the Collateral Agent may
exercise from time to time any rights and remedies available to it under the
Uniform Commercial Code as in effect in New York or otherwise available to it.
Without limiting the foregoing, whenever a Default exists the Collateral Agent
(a) may, to the fullest extent permitted by applicable law, without notice,
advertisement, hearing or process of law of any kind, (i) sell any or all of the
Collateral, free of all rights and claims of the Pledgors therein and thereto,
at any public or private sale or brokers' board and (ii) bid for and purchase
any or all of the Collateral at any such public sale and (b) shall have the
right, for and in the name, place and stead of the applicable Pledgor, to
execute endorsements, assignments, stock powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral. Except as
otherwise provided herein, each Pledgor hereby expressly waives, to the fullest
extent permitted by applicable law, any and all notices, advertisements,
hearings or process of law in connection with the exercise by the Collateral
Agent of any of its rights and remedies during the existence of a Default. Any
required notification of the intended disposition of any of the Collateral shall
be deemed reasonably and properly given if mailed, postage prepaid to the
address of the applicable Pledgor set forth below its signature hereto (or such
other address as it shall have specified to the Collateral Agent as its address
for notices hereunder) at least ten (10) days before such disposition. Any
proceeds of any of the Collateral may be applied by the Collateral Agent to the
payment of expenses in connection with the Collateral, including, without
limitation, reasonable attorneys' fees and legal expenses, and any balance of
such proceeds may be applied by the Collateral Agent toward the payment of the
Liabilities in accordance with the terms of the Intercreditor Agreement (and,
after payment in full of all Liabilities, any excess shall be delivered to the
applicable Pledgor or as a court of competent jurisdiction shall direct).

4

--------------------------------------------------------------------------------

        The Collateral Agent is hereby authorized to comply with any limitation
or restriction in connection with any sale of Collateral as it may be advised by
counsel is necessary in order to (a) avoid any violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers and/or further restrict such
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral) or (b) obtain any required
approval of the sale or of the purchase by any governmental regulatory authority
or official, and each Pledgor agrees that such compliance shall not result in
such sale being considered or deemed not to have been made in a commercially
reasonable manner and that the Collateral Agent shall not be liable or
accountable to any Pledgor for any discount allowed by reason of the fact that
such Collateral is sold in compliance with any such limitation or restriction.

        Each Pledgor hereby appoints the Collateral Agent as the
attorney-in-fact for such Pledgor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing or completing any
instruments which the Collateral Agent may deem reasonably necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest; provided that the
Collateral Agent shall not exercise its rights as such attorney-in-fact unless a
Default exists.

        7.    General.    The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral if it takes
such action for that purpose as the applicable Pledgor shall request in writing,
but failure of the Collateral Agent to comply with any such request shall not of
itself be deemed a failure to exercise reasonable care, and no failure of the
Collateral Agent to preserve or protect any rights with respect to the
Collateral against prior parties shall be deemed a failure to exercise
reasonable care in the custody or preservation of any Collateral.

        No delay on the part of the Collateral Agent in exercising any right,
power or remedy shall operate as a waiver thereof, and no single or partial
exercise of any such right, power or remedy shall preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy. No
amendment, modification or waiver of, or consent with respect to, any provision
of this Agreement shall be effective unless the same shall be in writing and
signed and delivered by the Collateral Agent, and then such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

        All obligations of the Pledgors and all rights, powers and remedies of
the Benefited Parties expressed herein are in addition to all other rights,
powers and remedies possessed by them, including, without limitation, those
provided by applicable law or in any other written instrument or agreement
relating to any of the Liabilities or any security therefor.

        This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York applicable to contracts made and to be
performed entirely within such State (except to the extent that, pursuant to New
York law, the perfection, the effect of perfection or nonperfection or the
priority of any security interest granted hereunder may be determined in
accordance with the laws of a different jurisdiction). Wherever possible each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

        This Agreement shall be binding upon the Pledgors and the Collateral
Agent and their respective successors and assigns, and shall inure to the
benefit of the Pledgors, the Collateral Agent, each Benefited Party and the
respective successors and assigns of the Collateral Agent and the Benefited
Parties.

5

--------------------------------------------------------------------------------


        Unless released in writing by the Collateral Agent, this Agreement shall
remain in full force and effect until all Liabilities have been paid in cash in
full and all commitments to create Liabilities have terminated.

        This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed an original but all such counterparts shall together constitute
but one and the same Agreement. At any time after the date of this Agreement,
one or more additional Persons may become parties hereto by executing and
delivering to the Collateral Agent a counterpart of this Agreement together with
a supplement to Schedule I hereto setting forth all relevant information with
respect to such Person as of the date of such delivery. Immediately upon such
execution and delivery (and without any further action), each such additional
Person will become a party to, and will be bound by all the terms of, this
Agreement.

        ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENT, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE COLLATERAL AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PLEDGOR HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH PLEDGOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, TO THE ADDRESS OF SUCH PLEDGOR SET FORTH BELOW ITS SIGNATURE
HERETO (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN WRITING TO THE
COLLATERAL AGENT AS ITS ADDRESS FOR NOTICES HEREUNDER), OR BY PERSONAL SERVICE
WITHIN OR OUTSIDE THE STATE OF NEW YORK. EACH PLEDGOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

        EACH PLEDGOR, THE COLLATERAL AGENT AND (BY ACCEPTING THE BENEFITS
HEREOF) EACH OTHER BENEFITED PARTY HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT,
ANY OTHER FINANCING AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
as of the day and year first written above.

    TELETECH HOLDINGS, INC.
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------


 
 
9197 Peoria Street
Englewood, CO 80112
Attention: Karen Breen, Treasurer
Facsimile: 303-397-8671
 
 
NEWGEN RESULTS CORPORATION
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------


 
 
9197 Peoria Street
Englewood, CO 80112
Attention: Karen Breen, Treasurer
Facsimile: 303-397-8671
 
 
TELETECH SERVICES CORPORATION
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------


 
 
9197 Peoria Street
Englewood, CO 80112
Attention: Karen Breen, Treasurer
Facsimile: 303-397-8671
 
 
TTEC NEVADA, INC.
 
 
By:
 
        Title:        

--------------------------------------------------------------------------------


 
 
9197 Peoria Street
Englewood, CO 80112
Attention: Karen Breen, Treasurer
Facsimile: 303-397-8671          


7

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as Collateral Agent for the Benefited Parties
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------


 
 
231 South LaSalle Street
Chicago, IL 60697
Attention: David A. Johanson, Vice President
Facsimile: 312-974-9102          

8

--------------------------------------------------------------------------------


 
 
Signature page for the Pledge Agreement dated as of October 24, 2003 among
TeleTech Holdings, Inc., various subsidiaries thereof, and Bank of America,
N.A., as Collateral Agent for the Benefited Parties referred to herein.
 
 
The undersigned is executing a counterpart hereof for purposes of becoming a
party hereto (and attached to this signature page is a supplement to Schedule I
to the Pledge Agreement setting forth all relevant information with respect to
the undersigned):
 
 
[ADDITIONAL PLEDGOR]
 
 
By:
 
       

--------------------------------------------------------------------------------

    Title:          

--------------------------------------------------------------------------------


 
 
Address:

9

--------------------------------------------------------------------------------


SCHEDULE I
TO PLEDGE AGREEMENT

STOCK


Pledgor


--------------------------------------------------------------------------------

  Issuer

--------------------------------------------------------------------------------

  Certificate No.

--------------------------------------------------------------------------------

  No. of Pledged
Shares

--------------------------------------------------------------------------------

  Total Shares of
Issuer

--------------------------------------------------------------------------------

  Pledged Shares as
% of Total Shares
Issued and
Outstanding

--------------------------------------------------------------------------------

Newgen Results Corporation   Carabunga.com, Inc.   C-02   1000   1000   100%
TeleTech Holdings, Inc.   Newgen Results Corporation   2   10   100   100%
TeleTech Holdings, Inc.   TeleTech Customer Care Management (California), Inc.  
13 and 14   25,000   25,000   100% TeleTech Holdings, Inc.   TeleTech Customer
Care Management (Colorado), Inc.   002   500   500   100% TeleTech Services
Corporation   TeleTech Customer Care Management (Pennsylvania), LLC   02   100  
100   100% TeleTech Services Corporation   TeleTech Customer Care Management
(Telecommunications), Inc.   1   10   10   100% TeleTech Services Corporation  
TeleTech Customer Care Management (Texas), Inc.   002   1000   1000   100% TTEC
Nevada, Inc.   TeleTech Customer Services, Inc.   01   10   10   100% TeleTech
Services Corporation   TeleTech Facilities Management (Postal Customer Support),
Inc.   1   10   10   100% TeleTech Services Corporation   TeleTech Financial
Services Management, LLC.   02   100   100   100% TeleTech Holdings, Inc.  
TeleTech International Holdings, Inc.   02   100   100   100% TeleTech Holdings,
Inc.   TeleTech Services Corporation   02   500   500   100% TeleTech Holdings,
Inc.   TeleTech South America Holdings, Inc.   02   100   100   100% TeleTech
Holdings, Inc.   T-TEC LABS, Inc. (f/k/a TeleTech f/k/a/ TeleTech (Technology
Development and Integration), Inc.)   1   10   10   100% TeleTech Holdings, Inc.
  TTEC Nevada, Inc.   01   10   10   100%

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



PLEDGE AGREEMENT
W I T N E S S E T H
SCHEDULE I TO PLEDGE AGREEMENT STOCK
